STATE OF HAWAI`I, Respondent/Plaintiff-Appellant
v.
SOLA KOLIA, also known as Sola Kolio, Petitioner/Defendant-Appellee
No. 28071
Supreme Court of Hawaii.
January 29, 2008.
Karen T. Nakasone, Deputy, Public Defender, on the application, for petitioner/defendant-appellee.

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
ACOBA, J., for the Court[1]
The Application for Writ of Certiorari filed on January 2, 2008 by Petitioner/Defendant-Appellee Sola Kolia, also known as Sola Kolio, is hereby rejected.
NOTES
[1]  Considered by: Moon, C.J., Levinson, Nakayama, Acoba, and Duffy, JJ.